Citation Nr: 1035391	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder (claimed as depression and anxiety), to 
include as secondary to service-connected disability.  

2.  Entitlement to an increased rating for postoperative 
residuals of an L3-4 posterior spinal fusion, currently rated 40 
percent disabling.  

3.  Entitlement to an increased rating for radiculopathy of the 
right lower extremity associated with the L3-4 spinal fusion, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A rating decision in July 2010 assigned a separate 10 percent 
rating for radiculopathy of the left lower extremity, effective 
April 14, 2009.  The record does not reflect that the Veteran has 
disagreed with any aspect of that decision.  Therefore, this 
issue is not before the Board.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability was raised by the Veteran at his July 
2010 Board hearing, but has not been currently adjudicated 
by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

A rating decision in October 2007 denied a rating greater than 40 
percent for the Veteran's lumbar spine disability, proposed to 
reduce the rating for right lower extremity radiculopathy from 10 
percent to noncompensable, and found that the Veteran had not 
presented new and material evidence to reopen his claim for 
service connection for depression; the October 2007 rating 
decision also denied entitlement to a total disability rating 
based on individual unemployability, but the Veteran did not 
appeal that determination.  A rating decision in January 2008 
reduced the rating for radiculopathy to noncompensable, effective 
April 1, 2008.  The Veteran filed notice of disagreements with 
all of those actions and, in May 2008, was furnished a statement 
of the case.  In February 2009, the Veteran filed a VA Form 9 
(substantive appeal) with all of the issues listed on the 
statement of the case.  The RO notified the Veteran in February 
2009 that his substantive appeal was not timely, i.e., not filed 
within 60 days following the statement of the case or within one 
year following the notice of the rating decisions.  The RO letter 
stated that the Form 9 could not therefore be accepted as a 
substantive appeal and that the decisions could no longer be 
appealed.  

However, following receipt of additional evidence, the RO issued 
a supplemental statement of the case concerning all three issues 
that were addressed in the May 2008 statement of the case and, in 
July 2010, certified the appeal of all three issues to the Board.  
Further, a rating decision in July 2010 restored the 10 percent 
rating for right lower extremity radiculopathy, effective from 
the date of the reduction in April 2008.  Finally, the Veteran 
has, on several occasions, indicated that he sought the Board's 
review of the issues listed above.  In fact, he testified at a 
Board hearing at the RO in July 2010 regarding all three issues.  

Therefore, the Board finds that VA has waived any objection to 
the timeliness of the Veteran's Substantive Appeal.  See Percy v. 
Shinseki, 23 Vet. App. 37, 47-48 (2009).  Accordingly, the 
current appeal arises from the rating decisions in October 2007 
and January 2008.  

At his Board hearing, the Veteran testified that he had continued 
to see his psychiatrist at the Salem, Virginia, VA Medical Center 
(VAMC) on a monthly basis and that the psychiatrist had indicated 
to him that his service-connected lumbar spine disability caused 
or at least contributed to his claimed psychiatric disorder.  The 
most recent VA treatment records in the claims file are dated in 
August 2007.  VA treatment records are deemed to be 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, although one of the issues on appeal concerns 
whether new and material evidence has been presented to reopen 
the Veteran's claim for service connection for a psychiatric 
disorder, those VA treatment records must be obtained and 
reviewed prior to consideration of that claim.  

In addition, the Veteran testified at his Board hearing that the 
manifestations of his lumbar spine disability and of his 
radiculopathy were considerably worse than is reflected in the 
report of the April 2009 VA compensation examination.  He also 
testified that the VA examiner in April 2009 did not use a 
goniometer to measure range of motion of his thoracolumbar spine, 
as required by VA's regulations, and the report of the 
examination does not indicate that a goniometer was used.  See 
38 C.F.R. § 4.46 (2009).  Therefore, he must be afforded further 
examinations to determine the current impairment due to those 
disabilities.  

Finally, the Veteran testified at his hearing regarding the 
profound effect that his lumbar spine disability and 
radiculopathy have his daily life and employability.  Therefore, 
the VA examiners must specifically address the impact those 
disabilities have on the Veteran's daily life and employability, 
and the RO must specifically consider whether referral for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b) (2009).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence in support of his 
claims of entitlement to service 


connection for a chronic acquired psychiatric 
disorder, an increased rating for postoperative 
residuals of an L3-4 posterior spinal fusion, 
and an increased rating for radiculopathy of the 
right lower extremity associated with the L3-4 
spinal fusion.  The RO must then obtain copies 
of the related records that are not already in 
the claims file, in particular all treatment 
records from the Salem VAMC since August 2007.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to secure 
same, the RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to obtain 
those records; (c) describe any further action 
to be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The RO must afford the Veteran's 
representative an opportunity to review the 
Veteran's entire claims file.  

3.  The Veteran must then be afforded orthopedic 
and neurologic examinations to determine the 
severity of his service-connected lumbar spine 
disability and right lower extremity 
radiculopathy.  All indicated tests and studies 
must be accomplished.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings, including range 
of motion, and comment on the functional 
limitations, if any, caused by the service-
connected disabilities.  The examiner must 
determine the range of motion of the Veteran's 
lumbar 


spine, in degrees, noting by comparison the 
normal range of motion of the lumbar spine.  The 
examiner must also state whether the Veteran's 
service-connected lumbar spine and right leg 
radiculopathy causes weakened movement, excess 
fatigability, and incoordination.  If motion of 
the lumbar spine is found to be limited by pain, 
weakened movement, excess fatigability, and 
incoordination the examiner must specify at what 
degree of each motion such pain, weakened 
movement, excess fatigability, and 
incoordination is noted to begin.  If the 
severity of these manifestations cannot be 
quantified, the examiner must so indicate.  The 
examiner must comment on the presence and degree 
of, or absence of, muscle atrophy attributable 
to the service-connected spinal disability, the 
presence or absence of changes in condition of 
the skin indicative of disuse due to the 
service-connected lumbar spine disability, or 
the presence or absence of any other objective 
manifestation that would demonstrate disuse or 
functional impairment due to pain attributable 
to the service-connected disability.  

The examiner must also report any associated 
neurological complaints or findings attributable 
to the Veteran's service-connected right 
radiculopathy, including any noted during nerve 
conduction and/or electromyography studies, to 
evaluate radiating pain, that results from the 
service-connected lumbar spine disability.  It 
must also be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as defined 
by 38 C.F.R. § 4.71 (2009), and the frequency 
and total duration of such episodes over the 
course of the past 12 months.

The examiner must comment on the severity of 
these manifestations on the ability of the 
Veteran to perform average employment in a civil 
occupation.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinions without 
resorting to speculation, it must be so stated, 
and the examiner must provide the reasons why an 
opinion would require speculation.  The report 
prepared must be typed.  

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any of the 
aforementioned examinations, documentation must 
be obtained and associated with the Veteran's 
claims file that shows that notice scheduling 
the examinations was sent to the Veteran's last 
known address.  Documentation must also be 
obtained and associated with the Veteran's 
claims file that indicates whether any notice 
that was sent was received or returned as 
undeliverable.  

5.  Once the above actions have been completed, 
the RO must re-adjudicate the Veteran's issues 
on appeal, taking into consideration any newly 
acquired evidence.  The RO must also 
specifically consider whether referral for 
consideration of extraschedular ratings is 
warranted.  If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


